Citation Nr: 1300747	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral breast fibroadenoma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was subsequently transferred to the RO in Roanoke, Virginia.

This appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, the Board remanded the Veteran's case in April 2012 to afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim and to provide her the opportunity to provide a list of all medications that she has been prescribed for her service-connected right and left breast fibroadenomas.  The Board's remand was based on a September 2011 VA examination report in which the examiner noted that she was taking Tacrolimus and Hydrocortisone Valerate twice daily, with minimal effect.  

Subsequently, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to the RO.  On the release form, the Veteran listed the name and address of a medical provider but in the dates of treatment section and list of disabilities, she provided a list of medications along with dates next to each medication.  The RO forwarded this release form to Kaiser Permanente (the indicated provider).  In a July 2012 response, Kaiser Permanente reported that it was unable to fulfill the request for medical records as the "conditions on the request page do not match what the authorization release - please re submit."    

The RO did not inform the Veteran that she should resubmit a release form with the information necessary to enable Kaiser Permanente to conduct a proper search.  
By failing to inform the Veteran that she should resubmit the release form with the appropriate information, the RO did not substantially comply with the Board's April 2012 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Accordingly, another remand is required so that the RO obtain all available records relevant to the Veteran's claim on appeal and if any of these records are found unavailable, the Veteran can be given a proper notice of the unavailability of her VA treatment records.  38 C.F.R. § 3.159(e) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, the RO must inform the Veteran that her prior VA Form 21-4142 is deficient and request that she submit an additional VA Form 21-4142 with the properly identified disability(ies) and dates of treatment in order to obtain private treatment records from Kaiser Permanente.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that she is ultimately responsible for providing the evidence.   The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

